Citation Nr: 0837094	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  02-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed deviated 
nasal septum.  

2.  Entitlement to service connection for claimed obstructive 
sleep apnea.  

3.  Entitlement to service connection for claimed 
rhinitis/sinusitis.  




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law 




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision.  

The veteran and his wife testified before the RO's Hearing 
Officer in September 2002, and before the undersigned 
Veterans Law Judge in a videoconference hearing from the RO 
in November 2002.  

In October 2003, the Board remanded these issues to the RO 
for additional development.  

The Board issued a decision in December 2005 denying the 
veteran's appeal. The veteran thereupon submitted a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In March 2008, the Court issued a Memorandum Decision that 
affirmed the Board's denial of service connection for left 
facial nerve paralysis but vacated the Board's decision 
regarding the three claimed disabilities characterized on the 
title page.  The Court's Memorandum Decision remanded those 
issues back to the Board to reconsider whether VA's duty to 
assist in obtaining evidence had been fulfilled, in light of 
lay evidence submitted by the veteran.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to have suffered blunt force facial 
trauma during service and is currently service-connected for 
residuals of left side facial fracture with injury to the 
trigeminal nerve.  

3.  The veteran received occasional non-emergent treatment 
during service for colds and sore throat before and after the 
facial fracture.  

4.  The veteran is not shown to have experienced continuous 
symptoms or manifestations of chronic rhinitis/sinusitis, 
deviated nasal septum or obstructive sleep apnea that began 
in and have been present since service.  

5.  The veteran is not shown to have clinically manifested 
chronic rhinitis/sinusitis, deviated nasal septum or 
obstructive sleep apnea in service or for many years 
thereafter.  

6.  The currently demonstrated chronic rhinitis/sinusitis, 
deviated nasal septum and obstructive sleep apnea are not 
shown to be due to any event or incident of the veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a deviated nasal 
septum is not due to disease or injury that was incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  

2.  The veteran's disability manifested by obstructive sleep 
apnea is not due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

3.  The veteran's disability manifested by rhinitis or 
sinusitis is not due to disease or injury that was incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2004 during the course of the appeal the Appeals 
Management Center (AMC) sent the veteran a letter asking him 
to provide medical evidence and/or evidence from persons able 
to describe from their knowledge and personal observation in 
what manner the claimed disabilities had become worse.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the 
Supplemental Statements of the Case (SSOCs) in March 2005 and 
April 2005.  

The February 2004 AMC letter cited above also advised the 
veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include military records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies.  The letter advised 
the veteran that that VA would make reasonable efforts to 
obtain relevant records from non-Federal agencies and 
entities if authorized by the veteran to do so.  

The February 2004 letter specifically advised the veteran, 
"Please provide us with any evidence or information you may 
have pertaining to your appeal."  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran after the rating decision.   However, the Board finds 
that any arguable lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the last SSOC in April 
2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not advised the veteran of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability).  However, the Board's action 
herein denies service connection for the claimed disorders, 
so no degree of disability or effective date will result from 
the Board's decision.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claims for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file, as are medical records 
from those VA medical providers that the veteran identified 
as having relevant records.  The veteran has not identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The veteran has been afforded hearings before both the RO's 
decision review officer and before the Board.  

The veteran had VA medical examinations in February 2001 and 
April 2001, and the file was reviewed by a VA physician in 
May 2001.  The Board's decision in December 2005, 
subsequently vacated by the Court, found these examinations 
to be adequate for rating purposes.  

The Court's subsequent memorandum decision specifically 
requires the Board to comment on whether the veteran is 
entitled to additional VA medical examination at this point, 
based on his assertions of continuity of symptoms since 
discharge from service.  

As noted in more detail below, the Board has found that the 
veteran's lay assertions are not competent and/or credible in 
reporting that the claimed disorders on appeal (deviated 
septum, obstructive sleep apnea and rhinitis/sinusitis) have 
been chronic since discharge from service under the criteria 
of 38 C.F.R. § 3.303.  There is accordingly no new question 
to be presented to a medical examiner should the case be 
remanded.  

Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran's STR shows treatment for a sore throat in August 
1983, treated by lozenges.  He was treated for colds in June 
and July 1984 and for sore throat - "probable strep" - in 
October 1984.  

In April 1985, the veteran was assaulted in barracks and 
struck in the left side of the face; he was treated for 
several days for left facial swelling, diffuse tenderness and 
left facial nerve palsy.  The X-ray studies in April 1985 
showed complete opacification of the left maxillary antrum 
but no evidence of fracture; subsequent X-ray studies in May 
1985 showed the opacified left maxillary antrum to be 
completely cleared and detected NO fracture.  

The veteran's separation physical examination in April 1985 
showed the sinuses, nose, and the mouth/throat to have been 
clinically "normal" on examination.  In a concurrent self-
reported Report of Medical History the veteran indicated by 
"no" checkmark that he denied history of sinusitis, chronic 
or frequent colds, or ear-nose-throat troubles.  

In June 1985, while still in service, the veteran was treated 
for sore throat, suspected as strep throat, but a laboratory 
analysis slip shows that no streptococcus was isolated.  

The veteran underwent a sleep study at University of 
Pennsylvania Medical Center in July 2000, including 
continuous positive airway pressure (CPAP) evaluation in 
response to complaint of excessive daytime sleepiness, 
snoring, and witnessed apnea.  

The physician's diagnosis on conclusion of the study was 
severe obstructive sleep apnea, snoring, and shortened rapid 
eye movement (REM) latency.  The physician noted that the 
veteran should lose weight, and that the REM onset was 
possibly associated with narcolepsy or depression.  

In August 2000, the veteran had computed tomography (CT) 
study of the head at the University of Pennsylvania Medical 
Center.  The interpreter's impression was that of minimal 
sinus disease of the bilateral frontal, ethmoid and maxillary 
sinuses.  The bilateral sphenoid sinuses were clear, and no 
fluid levels were seen.  A pneumatized left middle turbinate 
was observed, as well as an old fracture of the lateral wall 
of the left maxillary sinus.  

A physician associated with the University of Pennsylvania 
Medical Center issued a letter in August 2000 stating that 
the veteran had been found during office visits to have 
sympathetic rhinitis, treated by nasal spray and without 
significant complications.  

Accordingly, the veteran is shown to be competently diagnosed 
with the claimed obstructive sleep apnea and 
rhinitis/sinusitis, and VA examinations discussed hereinbelow 
showed the presence of a septal spur.  The first element of 
service connection - medical evidence of current disability - 
is accordingly satisfied in regard to the disability claims 
on appeal.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  

The veteran had a VA examination in February 2001 during 
which he reported a history of sinus complaints including 
frequent runny nose when going into cold weather.  The 
examiner stated that he did not currently appear to have 
trouble breathing through his nose or to have a purulent 
discharge.  Nasal endoscopy showed a mucoid discharge from 
the right frontal sinus ostium but the remainder of the sinus 
cavity was unremarkable.  

The veteran did not complain of dyspnea or typical sinus 
headaches or facial pressure.  There was no apparent nasal 
obstruction on examination other than a slight small septal 
spur.  The examiner provided no opinion regarding nexus.  

The veteran was reexamined by VA in April 2001 by a different 
examiner than the one who had examined the veteran in 
February.  The examination disclosed no current purulent 
discharge; as previously, nasal endoscopy showed a mucoid 
discharge from the right frontal sinus ostium, but the 
remainder of the sinus cavity was unremarkable.  The 
remainder of the veteran's nasopharyngeal, oropharyngeal, and 
larypharyngeal examination was within normal limits.  

The remainder of the examination was within normal limits 
except for an inferior anterior septal spur on nasal 
examination.  The examiner diagnosed chronic sinusitis and 
stated an opinion that there was no evidence of complication 
of any service-connected injury.  

In May 2001, the VA examination reports were reviewed for 
sufficiency by yet another VA physician.  The reviewer stated 
that the previous VA examinations had not shown a deviated 
nasal septum and that the ear/nose/throat examination was 
normal in regard to oral structures.  

The reviewer noted that the veteran was five feet, nine 
inches in height and weighed 324 pounds; accordingly the 
reviewer opined that the obstructive sleep apnea was 
secondary to morbid obesity.  

Finally, the reviewer stated that the veteran's trauma was to 
the left side of the face, whereas the discharge note on 
examination had been from the right frontal sinuses; 
accordingly there was no relationship between the facial 
injury and a present occurrence of rhinitis.  

The veteran testified before the RO's hearing officer in 
February 2002 that he separated from service in haste without 
undergoing complete tests due to family problems at home.  
His sinus and sleep apnea problems had been identified 
approximately three years previously (i.e. 1999); before that 
time he attributed his symptoms to high blood pressure.  The 
veteran's wife testified that she had known the veteran since 
10th grade and that he had none of the claimed symptoms prior 
to service.  

The veteran testified before the Board in November 2002 that 
he began snoring and gasping in his sleep during service 
immediately after suffering facial trauma.  The veteran's 
private physician reportedly told him that his current sleep 
apnea was due to the facial trauma in service.  

The veteran's wife testified that he had never been heavy 
prior to service but that his weight quadrupled after 
discharge from service.  The veteran's wife confirmed that 
the veteran snored loudly and had occasionally had heavy 
nosebleeds.  

A March 2004 VA Form 21-4138 (Statement in Support of Claim) 
from Dr. RL, a private physician, states that the veteran 
suffered extensive facial trauma in the military and since 
then had developed trouble breathing through his nose as well 
as sleep apnea.  Dr. RL reported that the veteran underwent 
septoplasty and uvulopalatoplasty surgery in March 2003.  

A subsequent July 2004 letter from Dr. RL states that the 
veteran underwent septoplasty, tonsillectomy, turbinoplasty 
and uvulectomy in March 2003 and had healed well 
postoperatively.  Also, the veteran showed no sleep apnea 
after the surgery as shown in postoperative follow-up in June 
2003 and March 2004.  

On review of the evidence, the Board finds that there is no 
medical evidence of a nexus between the veteran's diagnosed 
sinusitis/rhinitis or sleep apnea and his military service.  
The correspondence from Dr. RL states that the veteran had 
facial trauma in service and subsequently developed sleep 
apnea, but does not purport to link the two, and multiple VA 
examiners and reviewers have opined that there is no direct 
nexus.  Accordingly, the third part of the Hickson analysis 
(medical evidence of nexus) is not satisfied.  

The Board notes that the veteran testified that his private 
physician, presumably Dr. RL, had expressly told him that a 
nexus exists between military service and the claimed 
disabilities.  However, hearsay medical evidence does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  
("What a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).  

The Board has also considered whether the veteran may be 
granted service connection for a chronic disorder since 
service under the provisions of 38 C.F.R. § 3.303.  

In this case, the veteran asserts through his attorney that 
symptoms of the claimed deviated nasal septum, obstructive 
sleep apnea and rhinitis/sinusitis were manifested during 
military service, were aggravated by blunt force trauma and 
had been chronic since discharge from service.  

None of the claimed disabilities (sinusitis, rhinitis or 
sleep apnea) are chronic disorders under the provisions of 
38 C.F.R. § 3.309(a).  Accordingly, presumptive service 
connection under 38 C.F.R. § 3.307 is not available in this 
case.  

As noted, under 38 C.F.R. § 3.303(b) service connection may 
also be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself in service and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997) (emphasis added).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. 488, 
496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Board notes in this regard that a layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds initially that the veteran's account of 
symptoms of rhinitis, sinusitis and sleep apnea in service 
are contradicted by his medical examination in April 1985 
that documents the sinuses, nose, and the mouth/throat as 
having been clinically "normal" on examination.  

In any event, the veteran has submitted no competent evidence 
to link any of the documented manifestations in service to 
any of the claimed conditions.  The veteran's lay statements 
alone are not competent for the purpose of establishing such 
a causal relationship.  

In addition, the veteran's assertions of having had related 
additional chronic manifestations such as snoring or 
difficult in breathing that were present during and since 
service are found to be inconsistent with his own self-
reported Report of Medical History in April 1985 when he 
expressly denied having a history of sinusitis, hay fever, 
shortness of breath, chronic cough, chronic or frequent 
colds, ear-nose-throat troubles, frequent or severe headaches 
or frequent trouble sleeping.  

Because the veteran's current account of symptoms during 
service is inconsistent with the service treatment record, 
including his own Report of Medical History therein, the 
Board finds that these lay assertions that these other 
manifestations were present during military service are not 
credible.  

Likewise, in the same context, any general statements made by 
the veteran or his wife to the effect that he had had certain 
previously unidentified manifestations since service must be 
viewed as inherently not being credible as they are presented 
for the first time in connection with his seeking 
compensation benefits.  

To the degree that the veteran's documented symptoms became 
manifest during service but are not now found to have been 
continuously present after discharge, the veteran has 
presented no medical evidence of record causally linking any 
of the claimed conditions to any event or incident of this 
service.  

On this record, the veteran as a lay person does not have the 
required medical competence or the credibility in accurately 
reporting his symptoms since service to meet the criteria of 
38 C.F.R. § 3.303(b)(2).   See Savage, 10 Vet. App. 495-98.  

Accordingly, without the necessary competent evidence, the 
Board finds that the claims of service connection for 
deviated nasal septum, obstructive sleep apnea and 
rhinitis/sinusitis must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the evidence in this case preponderates against the claims 
and that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a deviated nasal septum is denied.  

Service connection for obstructive sleep apnea is denied.  

Service connection for rhinitis/sinusitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


